



EXHIBIT 10.2


SECOND RESTATED REVOLVING NOTE (THE “REVOLVING NOTE”)

$1,500,000.00   St. Louis Park, Minnesota      May 8, 2006  


        For value received, the undersigned, Insignia Systems, Inc., a Minnesota
corporation (the “Borrower”), hereby promises to pay, on demand, or if demand is
not sooner made, on April 30, 2007 (“Final Due Date”), to the order of Itasca
Business Credit, Inc., a Minnesota corporation (the “Secured Party”), at its
main office in St. Louis Park, Minnesota, or at any other place designated at
any time by the holder hereof, in lawful money of the United States of America,
the principal sum of One Million Five Hundred Thousand Dollars ($1,500,000) or,
the aggregate unpaid principal amount of all advances made by the Secured Party
to the Borrower hereunder, together with interest on the principal amount
hereunder remaining unpaid from time to time (the “Principal Balance”) computed
on the basis of the actual number of days elapsed and a 360-day year, from the
date hereof until this Revolving Note is fully paid at the rate from time to
time in effect under the Financing Agreement dated September 16, 2004, as
amended on November 22, 2004 and May 8, 2006, (the “Financing Agreement”) by and
between the Secured Party and the Borrower. The Secured Party can extend the
Final Due Date, at its election, and can provide that the Final Due Date shall
be automatically extended for successive thirty (30) day periods until a demand
for repayment is made by the Secured Party.

        Interest accruing on the Principal Balance hereof shall also be payable
on demand.

        This Revolving Note may be prepaid in whole at any time or from time to
time in part in accordance with the terms and provisions of the Financing
Agreement, provided that any prepayment in whole of this Revolving Note shall
include accrued interest thereon. This Revolving Note is issued pursuant to, and
is subject to, the Financing Agreement, which provides for, among other things,
acceleration hereof. This Revolving Note is the Revolving Note referred to in
the Financing Agreement.

        This Revolving Note is secured, among other things, pursuant to the
terms of the Security Agreement dated September 16, 2004 between Borrower and
Secured Party (the “Security Agreement”), and may now or hereafter be secured by
one or more other security agreements, mortgages, deeds of trust, assignments or
other instruments or agreements.

        The Borrower hereby agrees to pay all costs of collection, including
reasonable attorneys’ fees and legal expenses in accordance with the terms of
the Financing Agreement, whether or not legal proceedings are commenced.

        This Revolving Note shall be immediately due and payable (including
unpaid interest accrued hereon) without demand or notice thereof upon the filing
of a petition by or against the Borrower under the United States Bankruptcy
Code.

        Presentment or other demand for payment, notice of dishonor and protest
are expressly waived except as expressly provided in the Financing Agreement.

        Capitalized terms used and not otherwise defined in this Revolving Note
shall have the meanings assigned thereto in the Security Agreement.

  Borrower     By:    /s/   Justin W. Shireman

--------------------------------------------------------------------------------

  Name:    Justin W. Shireman   Its:    Vice President of Finance, Chief
Financial Officer and Treasurer  




--------------------------------------------------------------------------------